. Paget of 6
Case 8:18-cr-OO460-WF.]-AEP Document 85 Filed 03/22/19 Page 1 of 6 Page|D 407

Joseph David Ca|tagirone
8:18-cr-460-T-02AEP

UN|TED STATES D|STR|CT COURT
N||DDLE D|STR!CT OF FLOR|DA
TAMPA D|V|S|ON

UN|TED STATES OF AN|ERICA Case Number: 8:18-cr-460-T-02AEP
v. USNl Number: 70347-018
JOSEPH DAVID CALTAG|RONE Tamara Eve Theiss, AFPD

 

JUDGIV|ENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count One of the information The defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Num ber
26 U.S.C. §§ 5847, 5871, and Possession of an Unregistered April 11, 2018 One

5861(£1`) Destructive Device

The defendant is sentenced as provided in the following pages of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

|T lS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
namer residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States Attorney ofany material change
in the defendants economic circumstancesl

Date of |mposition of Judgment; l\v'larch 21, 2019

/Lz,/y/

Wil_LiAiva. JuNG .¢fl/
uNlTEo sTATEs D|sTRlCT JuDGi-:

lVlarch LM/

_,20‘|9

Page 2 of 6
Case 8:18-cr-OO460-WF.]-AEP Document 85 Filed 03/22/19 Page 2 of 6 Page|D 408
Joseph David Ca|tagirone
8:18-cr-460-T-02AEP

lMPR|SONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of ONE YEAR and ONE DAY. '

The Court recommends to the Bureau of Prisons that the defendant be confined at FPC Pensaco|a.

The defendant may voluntarily surrender at the institution designated by the Bureau of Prisons. The defendant is
ordered to immediately proceed to the Office of the United States lVlarsha| for processing and further instructions

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgmentl
uNiTEo sTATEs iviARsi-iAL
By:

 

Deputy U.S. Marshal

Page 3 of 6
Case 8:18-cr-OO460-WF.]-AEP Document 85 Filed 03/22/19 Page 3 of 6 Page|D 409
Joseph David Ca|tagirone
8:18-cr-460-T-02AEP

SUPERV|SED RELEASE

Upon release from imprisonment the defendant will be on supervised release for a term of THREE (3) YEARS.

NIANDATORY CONDIT|ONS

You must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of controlled substance You must submit to one drug test within 15 days
of placement on supervision and at least two periodic drug tests thereafter as directed by the probation officer
Defendant must submit to random drug testing not to exceed 104 tests per year

4. You must cooperate in the collection of DNA as directed by the Probation Officer.

S*’.N.-*

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

. - Page 4 of 6
Case 8:18-cr-00460-WF.]-AEP Document 85 Filed 03/22/19 Page 4 0f 6 PagelD 410 .
Joseph David Ca|tagirone

8:18-cr-460-T-02AEP

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by Probation Officers to keep informed, report to the court about and bring about improvements in your
conduct and condition.

1. You must report to the Probation Office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the Probation Officer instructs you to report to a different Probation
Office or within a different time frame. After initially reporting to the Probation Office, the defendant will receive
instructions from the court or the Probation Officer about how and when the defendant must report to the Probation
Officerl and the defendant must report to the Probation Officer as instructedl

2. After initially reporting to the Probation Office, you Will receive instructions from the court or the Probation Officer
about how and when you must report to the Probation Officerl and you must report to the Probation Officer as
instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting

permission from the court or the Probation Officer.

You must answer truthfully the questions asked by your Probation Officer

You must live at a place approved by the Probation Officer. lf you plan to change where you live or anything about

your living arrangements (such as the people you live with)l you must notify the Probation Officer at least 10 days

before the change. lf notifying the Probation Officer in advance is not possible due to unanticipated circumstancesl
you must notify the Probation Officer within 72 hours of becoming'aware of a change or expected change

6. You must allow the Probatlon Officer to visit you at any time at your home or elsewhere, and you must permit the
Probation Officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment unless the Probation Officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the Probation Officer excuses you from doing so. lf you plan t_o change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the Probation Officer at least 10 days
before the change. lf notifying the Probation Officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the Probation Officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the Probation Officer. ~

9. lf you are arrested or questioned by a law enforcement officer, you must notify the Probation Officer within 72 hours.

10. You must not ownl possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e.l anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

.U":*>

11. You must not act or make any agreement With a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court _ .
12. |f the Probation Officer determines that you pose a risk to another person (inc|uding an organization), the Probat-ion

Officer may require you to notify the person about the risk and you must comply with that instruction The Probation
Officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the Probation Officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. Probation Officer has instructed me on the conditions specified by the court and has provided me With a written
copy of this judgment containing these conditionsl For further information regarding these conditions, see Overview of
Probati`on and Supervised Re/ease Conditions, available at: Www.uscourts.gov. `

Defendant's Signature: Date:

 

Page 5 of6
Case 8:18-cr-00460-WF.]-AEP Document 85 Filed 03/22/19 Page 5 of 6 PagelD 411

Joseph David Ca|tagirone
8:18-cr-460-T-02AEP

ADDIT|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer's instructions regarding the implementation of this court directive Further, defendant shall contribute to the
costs of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Sca|e
for Substance Abuse Treatment Services. During and upon the completion of this program. you are directed to _
submit to random drug testing

2. Defendant shall not participate in any activity involving pyrotechnics, model rocketsl gun powder, or anything
related thereto.

3. Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
probation officer’s instructions regarding the implementation of this court directive Further, defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation
Office's Sliding Sca|e for lVlental Hea|th Treatment Services.

4. Defendant shall submit to a search of your person, residence place of business, any storage units under your
contro|, computerl or vehiclel conducted by the United States Probation Officer ata reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
release Defendant shall inform any other residents that the premises may be subject to a search pursuant to this
condition Fai|ure to submit to a search may be grounds for revocation

Page s ore
Case 8:18--cr 00460- WF.]- AEP Document 85 Filed 03/22/19 Page 6 of 6 PagelD 412

Joseph David Caitagirone
8:18~cr-460-T-02AEP

CR|N||NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Scheduie of Payments.

Assessment JVTA Assessment ' Fine Restitution

TOTALS $100.00 N/A ‘ WA|VED NIA

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
Special Assessment shall be paid in full and is due immediately

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons' inmate Financial Responsibility Program,
are made to the clerk of the court unless otherwise directed by the court the Probation Officer, or the United States attorn‘ey.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest (4) fine

principal, (5) fine interest (6) community restitution (7) JVTA assessment (8) penaltiesl and (9) costs, including cost of
prosecution and court costs. y

*Findings for the total amount of losses are required under Chapters 109A 110 110A, and 113A of Title 18 United States Code for offenses committed
on or after September 13 1994 but before April 23 1996.

 

' Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Chapters 109A. 110, 110A, and 113A of Title 18 for offenses committed on or after

September13. 1994, but before April 23, 1996.

